Citation Nr: 1441998	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-48 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus (DM), to include as due to herbicide (Agent Orange) exposure.  

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to DM.  

3. Entitlement to service connection for diabetic retinopathy (DR), to include as secondary to DM.  

4. Entitlement to service connection for hypertension (HTN), to include as secondary to DM.  


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

This matter initially came before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In April 2013, the Board remanded the matter for the issuance of a supplemental statement of the case (SSOC) to consider all evidence received following the issuance of an October 2010 statement of the case (SOC).  Thereafter, in an April 2013 SSOC, the Agency of Original Jurisdiction (AOJ) continued to deny the Veteran's claims.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record including those found in Virtual VA and VBMS.  Any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The May 2009 VA examination report is not sufficient to make an informed decision on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Private and VA medical records and the May 2009 VA examination report verify that the Veteran currently has DM, DR, and HTN; however, medical opinions have not been obtained regarding the etiology of the claimed disabilities.  Thus, the remaining question is whether these current disabilities are related to military service.  Remand is required to obtain an addendum opinion as to whether or not the Veteran's DM is related to his military service on a direct basis.  Remand is also required to obtain an addendum opinion as to whether or not the Veteran's DR and HTN are related to service on a direct basis, or, if the claimed DM is found to be related to service, if DR and HTN are caused or aggravated by DM.  

The issue of entitlement to service connection for ED is inextricably intertwined with the issue of entitlement to service connection for DM.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran has argued, and the medical evidence indicates, that the ED is secondary to DM.  Therefore, the AOJ's readjudication of his DM claim may impact the outcome of the ED claim.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the March 2009 VA examination for an addendum opinion as to the etiology of the Veteran's DM, DR, and HTN.  If the examiner is not available, a similarly qualified examiner may render the addendum opinion.  A new examination is only required if deemed necessary by the examiner.  

The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the VA examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  


						(CONTINUED ON NEXT PAGE)
The VA examiner must provide opinions as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current DM is related to an event or illness of his service.  The examiner should note that exposure to Agent Orange is not conceded.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current DR is related to an event or illness of his service.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current DR was CAUSED or AGGRAVATED by DM.  

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current HTN is related to an event or illness of his service, or had its onset within a year of separation from service.  

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current HTN was CAUSED or AGGRAVATED by DM.  

The examiner must provide a complete explanation of his or her addendum opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.  

2. The AOJ must review the claims file to ensure that the foregoing development action has been completed in full.  If any medical opinion does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



